UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6465


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TARIQ A. VAUGHN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:08-cr-00468-HEH-1; 3:11-cv-00789-HEH)


Submitted:   August 28, 2015             Decided:   September 21, 2015


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tariq A. Vaughn, Appellant Pro Se. Olivia L. Norman, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tariq A. Vaughn seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2012) motion and his

motion    for    reconsideration.            The       orders    are   not   appealable

unless    a    circuit       justice    or   judge      issues     a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by     demonstrating       that

reasonable      jurists        would    find       that    the      district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural        grounds,        the   prisoner       must

demonstrate      both     that    the    dispositive           procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Vaughn has not made the requisite showing.                       Accordingly, we deny

a   certificate      of      appealability       and    dismiss     the   appeal.       We

dispense      with   oral       argument     because       the      facts    and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3